•           •           •     
  •          •         •



                                                                                                                                           
MEMORANDUM OPINION

No. 04-10-00145-CR

Juan Benito TREJO,
Appellant

v.

The STATE of Texas,
Appellee

From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 2008CR1495
Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
                        Phylis J. Speedlin, Justice
                        Rebecca Simmons, Justice

Delivered and Filed: March 3, 2010

DISMISSED
            Juan Benito Trejo filed a notice of appeal seeking to appeal from a sentence imposed on
January 5, 2009.  The judgment was in accordance with Trejo’s plea bargain agreement, and the
record does not contain a trial court’s certification showing Trejo has the right of appeal. 
Accordingly, the appeal is dismissed. See Tex. R. App. P. 25.2(d).
                                                                                    PER CURIAM
DO NOT PUBLISH